Citation Nr: 0013885	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the veteran's granddaughter as 
his dependent child, for purposes of calculating his rate of 
Department of Veterans Affairs nonservice-connected 
disability pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran's granddaughter was born on January [redacted], 
1986.

2.  Pursuant to an April 1998 Court Order, the veteran was 
awarded legal custody of his granddaughter.

3.  The veteran has not legally adopted his granddaughter.

4.  The veteran's current family income exceeds the income 
limits for a veteran with one dependent, for purposes of 
calculating the veteran's rate of VA nonservice-connected 
pension benefits.  


CONCLUSION OF LAW

The veteran's granddaughter may not be recognized as his 
dependent child, for purposes of calculating his rate of VA 
nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 101(4), 1521 (West 1991); 38 C.F.R. §§ 3.3, 
3.23, 3.57 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
granddaughter should be considered as his dependent, for 
purposes of calculation his rate of VA nonservice-connected 
disability pension benefits.  The veteran maintains that his 
granddaughter has been living in his household since 
September 1997, and he obtained legal custody of her in April 
1998.  Essentially, by deeming the veteran's granddaughter to 
be his dependent, the veteran would be subject to a higher 
maximum annual income rate, for purposes of determining his 
rate of VA nonservice-connected disability pension benefits.

According to the law, basic entitlement to an improved 
disability pension exists, in pertinent part, if an otherwise 
qualified veteran has an annual income that is not in excess 
of a maximum annual pension rate, which is amended every 
year.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 
3.23, 3.273.  The rate payable is reduced by the amount of 
the veteran's annual income, which includes the veteran's 
income, the veteran's dependent spouse's income, and in 
certain circumstances, the veteran's child's income.  
38 C.F.R. § 3.23(d)(4).  

The annual rate of pension payable to a veteran is increased 
by his number of dependents, including a dependent spouse and 
one or more children.  See 38 U.S.C.A. § 1521.  A child of 
the veteran includes an unmarried person who is a legitimate 
child, or a child legally adopted before the age of 18 years.  
38 C.F.R. § 3.57(a); see 38 U.S.C.A. § 101(4)(A).  An adopted 
child means a child adopted pursuant to a final decree of 
adoption.  38 C.F.R. § 3.57(c)

The facts of this case are not in dispute, and are summarized 
as follows.  Pursuant to a December 1991 rating decision, the 
veteran was awarded entitlement to nonservice-connected 
disability pension benefits.  Effective October 1991, the 
veteran began receiving monthly disability pension benefits 
for himself and his spouse.  By VA letter dated in January 
1992, the veteran was notified that the VA paid a pension to 
make up for the difference between countable annual income 
and the maximum annual rate.  Since the veteran's countable 
annual income (his and his spouse's income) was less than the 
maximum annual rate for a veteran with one dependent, the VA 
paid him the difference between the two rates.  

In May 1998, the veteran notified the VA that his wife began 
receiving Social Security Disability benefits.  Consequently, 
by VA letter dated in June 1998, the veteran was notified 
that the additional income placed his family income over the 
current limit for a veteran with one dependent, which at that 
time was $11,349.00.  Comparatively, the veteran's countable 
family income was $12,612.00.  The veteran did not 
specifically express disagreement with the RO's calculation 
of his income, and the Board will not address that matter in 
this appeal.  Rather, the focus of this appeal is the 
veteran's July 1998 statement, in which he requested that his 
granddaughter be considered his dependent.  As noted earlier 
in this decision, the effect of the foregoing, would be to 
raise the veteran's maximum income limit for pension benefits 
to that of a veteran with two dependents, and possibly affect 
his rate of pension benefit entitlement.  

The record reveals that by a Court Order dated in April 1998, 
the veteran was awarded legal custody of his granddaughter.  
There is no evidence of record, nor does the veteran contend 
otherwise, that the veteran has adopted his granddaughter, 
pursuant to a final decree of adoption.  As such, under VA 
laws and regulations as set forth above, the veteran's 
granddaughter may not be considered his dependent, and thus, 
for purposes of entitlement to receipt of nonservice-
connected pension benefits, the veteran's maximum annual rate 
of income is that for a veteran with one dependent.  

The Board fully acknowledges that the veteran has legal 
custody of his granddaughter.  The Board also acknowledges 
the veteran's references to 38 C.F.R. §§ 3.23 and 3.24, 
regarding child custody.  However, 38 C.F.R. § 3.24 addresses 
improved pension rates for surviving children, when the 
veteran is deceased, which is not relevant in the present 
case.  Moreover, at most, 38 C.F.R. § 3.23 addresses when a 
child is not a veteran's dependent; the regulation is silent 
as to what defines a child as a dependent child.  

The Board must emphasize that the definition of a "child" 
is governed by 38 C.F.R. § 3.57, and as noted above, those 
criteria require that the child be either a legitimate child, 
or child legally adopted before the age of 18.  Merely having 
legal custody of a child does not satisfy the requirements of 
38 C.F.R. § 3.57(a). 

In light of the foregoing, the Board finds that the veteran's 
granddaughter may not be considered his dependent child, for 
purposes of entitlement to nonservice-connected pension 
benefits.  Therefore, considering that the veteran only has 
one dependent for VA purposes, his entitlement to nonservice-
connected pension benefits is subject to a maximum allowable 
rate of income for a veteran with one dependent.  In short, 
as described above, there is no legal basis to consider the 
veteran's granddaughter his dependent child for VA purposes, 
and the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

Recognition of the veteran's granddaughter as his dependent 
child, for purposes of calculating his rate of VA nonservice-
connected disability pension benefits, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

